Citation Nr: 0946576	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-08 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder. 

2. Entitlement to an effective date earlier than April 13, 
2005, for the grant of service connection for posttraumatic 
stress disorder.  

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1969 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2007, the Veteran appeared at a hearing before a 
Decision Review Officer.  In June 2008, the Veteran appeared 
at a hearing before the undersigned Veterans Law Judge.  
Transcripts of the hearings are in the Veteran's file.

During the pendency of the appeal, in a rating decision in 
April 2007, the RO increased the rating for posttraumatic 
stress disorder from 30 percent to 50 percent, effective 
April 13, 2005, the date the Veteran filed his claim with VA.  
The Veteran continued his appeal for a higher rating.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

In November 2008, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

In November 2009, the Board denied the Veteran's motion to 
advance the case on the Board's docket.  38 C.F.R. § 20.900.  

In the substantive appeal, received in August 2006, the 
Veteran raised the issue of an earlier effective date for the 
grant of service connection for posttraumatic stress 
disorder, which the Board construes as expressing 
disagreement with the rating decision of March 2006, 
assigning an effective date of April 13, 2005.  As the RO has 
not yet issued a statement of the case, the Board is required 
to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 
240-41 (1999).  

Accordingly, the issue of entitlement to an earlier effective 
date for service connection for posttraumatic stress disorder 
is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

Since the effective date of the grant of service connection, 
posttraumatic stress disorder has been manifested by a 
disability picture that equates to occupational and social 
impairment with reduced reliability and productivity under 
the General Rating Formula for Mental Disorders, including 
the symptoms associated with the diagnosis of posttraumatic 
stress disorder under the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, (DSM-IV), of the 
American Psychiatric Association, which is referred to in 38 
C.F.R. § 4.130 (rating mental disorders), but not covered in 
the rating criteria.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for 
posttraumatic stress disorder have not been met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & 2009); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in April 2005, on the underlying claim of service connection.  
Where, as here, service connection has been granted and an 
initial disability rating has been assigned, the service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  

Once the claim of service connection has been substantiated, 
the filing of a notice of disagreement with the RO's decision 
rating the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Therefore, further VCAA notice under 38 
U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claim for an initial higher rating, following the 
initial grant of service connection.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records, 
VA records, and private medical records.  The Veteran was 
afforded VA examinations in March 2006 and in April 2007. 

In November 2008, the Board remanded the claim to obtain 
additional evidence, including private medical records and to 
afford the Veteran a VA examination.

In December 2008, the RO requested private medical records, 
but received no response.  After a second request, in January 
2009, the RO notified the Veteran that he could submit the 
private medical records. 

The Veteran was scheduled for a VA examination in March 2009, 
but he failed to appear for the examination.  As the Veteran 
has not offered good cause for the failure to appear for the 
s VA examination, the claim is rated based on the evidence of 
record under 38 C.F.R. § 3.655 and the Board will proceed to 
decide the claim.

In light of the above development, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.



REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

VA records show that in October 2004 posttraumatic stress 
disorder was diagnosed and the symptoms included mood swings, 
depression, anger and irritability, hypervigilance, and 
nightmares.  Beginning in April 2005, the Veteran began 
seeking treatment for posttraumatic stress disorder at a Vet 
Center.  In July 2005, it was noted that the Veteran's 
depression had been constant since his divorce in 1995, which 
was attributed to his temper.  It was noted that the Veteran 
was on sick leave due to a shoulder injury at work.  

On VA examination in March 2006, it was noted that the 
Veteran had had individual therapy and had been treated with 
medication.  The Veteran described symptoms of sleep 
disturbance, nightmares, and intrusive thoughts.  He 
indicated that he had difficulty going into crowds, but he 
would go to a restaurant with his girlfriend, when it was not 
crowded.  The Veteran stated that he had difficulty 
controlling his anger, but it had gotten better with 
medication.  He also described symptoms of emotional 
blunting, dysphoria, generalized anxiety, and startle 
reaction. 

The VA examiner noted that the Veteran was married once, but 
divorced in 1995 because of his mood and anger difficulties 
and that the Veteran was currently living with his son.  For 
occupational history, the examiner noted that the Veteran had 
worked as a firefighter for 22 years until 1999 and 
thereafter as a truck driver, but he was currently on medical 
leave because of a shoulder injury.  As for his job as a 
truck driver, the Veteran stated that while he still had 
difficulty dealing with people, he worked alone.  

On mental status examination, the Veteran was alert and 
oriented.  The Veteran had adequate insight and attention, 
but his affect was blunted.  Spontaneous speech was fluent.  
The examiner found the Veteran's immediate, recent, and 
remote memories were within normal limits.  The Veteran was 
logical and goal oriented.  

The Veteran denied suicidal or homicidal ideation or plan.  
There was no evidence of thought disorder. The VA examiner 
reported that the current presentation was consistent with 
moderate impairment in social functioning and a mild degree 
of impairment in occupational functioning, and the overall 
level of impairment was mild to moderate.  The Global 
Assessment of Function (GAF) score was 55.  

In a letter in May 2006, the Veteran's ex-wife described her 
observations of the Veteran's symptoms.

VA records show that in June 2006 the Veteran complained that 
his nightmares had increased in frequency and intensity and 
he was becoming more easily startled and hypervigilant.  He 
was group therapy to April 2007 and he was also in group 
therapy at a Vet Center. 

In March 2007, the Veteran testified that he always 
experienced a lot of emotional distress and he had a deep 
depression, sometimes so bad that he did not want to get out 
of bed.  He testified that he took medication to help 
alleviate his symptoms.  He stated that he was a deacon in 
his church and that he a good relationship with his family 
although he described himself as a loner and stayed to 
himself.

On VA examination in April 2007, the Veteran stated his 
depression was getting worse.  He stated that he was taking 
medications and attending group therapy as well as individual 
therapy.  The examiner noted that the Veteran retired as a 
fire fighter in 1999, that he no longer worked as a truck 
driver because of his physical injuries, and that he had 
recently worked on temporary job, but the job ran out, and 
that he had had no luck in finding a new job.  On the last 
job, he missed one day a month because of his irritability. 

The Veteran stated he gotten along better with his ex-wife 
better since the divorce.  He stated that he was close to his 
three adult sons and four grandchildren.  He indicated that 
he had one close friend that he saw about once a week.  He 
did not use addictive substances such as alcohol.  He stated 
that he liked to work on small engines and that he went to 
church once a week.

On mental status examination, the Veteran was alert and 
oriented.  His mood was depressed and his affect was 
constricted.  There was evidence of anxiety.  His thought 
process was devoid of any current auditory or visual 
hallucination.  The examiner did not find any evidence of 
delusional content, suicidal ideation, or homicidal ideation.  
His memory was intact for immediate, recent, and remote 
events.  He could concentrate to spell backwards but could 
not interpret a proverb.  The Veteran had fair insight into 
his condition.  The examiner reported that the Veteran 
exhibited moderate to considerable symptoms, such as 
depression, panic attacks, nightmares, intrusive thoughts 
about Vietnam, hypervigilance, and an exaggerated startle 
response.  The Veteran complained of irritability, resulting 
in social isolation.  The GAF score was 53.  

The Veteran remained in group and individual therapy from 
April 2007 to March 2009.  When reported the GAF scores 
ranged from 46 to 55. 

In June 2008, the Veteran stated that he was looking for a 
job, that he lived alone, and that he was socially isolated. 

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.



The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).

Posttraumatic stress disorder is rated under the General 
Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A rating is assigned according to the manifestation of 
particular symptoms. However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms or the effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level 
of impairment from posttraumatic stress disorder under 38 
C.F.R. § 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV, 
pertaining to the diagnosis of posttraumatic stress disorder. 

The criteria for the next higher rating, a 70 percent rating, 
are occupational and social impairment with deficiencies in 
most areas, such as work, family relations, judgment, 
thinking, and mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships must be shown.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130.

It is the responsibility of the fact finder to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

The Global Assessment Function score helps to evaluate a 
disability.  The Global Assessment of Function (GAF) score 
reflects the psychological, social, and occupational 
functioning in a hypothetical continuum of mental 
health/illness. GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g. suicidal ideation or severe 
obsessional rituals), or any other serious impairment in 
social or occupational functioning.  A GAF score from 51 to 
60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule, 38 C.F.R. Part 4. 

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a higher rating have been met.  It is the effect of the 
symptoms, rather than the presence of symptoms, pertaining to 
the criteria for a higher rating, that is determinative.

Analysis

The record shows that the Veteran has symptomatology that is 
associated with the criteria under the General Rating Formula 
for Mental Disorders, Diagnostic Code 9411, and symptoms 
associated with the diagnosis of posttraumatic stress 
disorder under DSM-IV, which is referred to in 38 C.F.R. Part 
4, § 4.130 (rating mental disorders), but not covered in the 
rating criteria.  All of the Veteran's symptoms are 
considered in the analysis.

Starting in April 2005 and through March 2009, the Veteran 
has been in group and individual therapy.  He is also on 
medication.  

Throughout the appeal period, the Veteran's symptoms have not 
changed significantly.  As for occupational impairment, the 
Veteran retired as a fire fighter in 1999 after more than 20 
years although the Veteran stated symptoms of posttraumatic 
stress disorder were a factor in his retirement.  He then had 
a job as truck driver until 2004 when he suffered a work-
related injury and he has not returned to work as a truck 
driver.  The Veteran did hold a job for six months, but the 
company folded and while he has looked for work since then he 
has been unable to find employment. 

While the symptoms of posttraumatic stress disorder have 
resulted in reduced productivity, deficiencies in work, 
judgment, thinking, and mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, illogical speech, near-continuous panic 
or depression affecting the ability


to function independently, appropriately and effectively, 
paired impulse control (such as unprovoked irritability with 
periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), or the inability to establish and maintain 
effective relationships have not been shown.

The Veteran does display social impairment, preferring an 
isolated lifestyle, but he has maintained his family 
relationships with his adult sons and grandchildren.

Anger has been a definite problem for the Veteran, 
nevertheless, he has not displayed any deficiency in judgment 
and thinking, or unprovoked irritability with periods of 
violence.  Under Diagnostic Code 9411, the  symptoms of 
anger, anxiety, depression, sleep disturbance, 
suspiciousness, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective social 
relationships are encompassed in the 50 percent rating.

As for the symptomatology associated with the diagnosis of 
posttraumatic stress disorder under DSM-IV, but not listed in 
Diagnostic Code 9411, such as nightmares, intrusive thoughts, 
startle response, hypervigilance, and avoidance of media 
presentations that arouse recollections of his Vietnam 
experiences, these symptoms also result in reduced 
reliability and productivity, but do not more nearly 
approximate deficiencies in most areas, such as work, family 
relationships, judgment, thinking, and mood for the next 
higher rating. 

Throughout the appeal period, the GAF scores are in the range 
of 46 to 55.  The GAF score of 55 represents moderate 
symptoms or moderate difficulty in occupational and social 
functioning.  The GAF score of 46 represents serious 
impairment, such as the inability to keep a job.  The record 
shows that while the Veteran has not worked since 2005 his 
last job ended because the company folded, not because of 
posttraumatic stress disorder. 



Considering all the evidence of record, the preponderance of 
the evidence is against the claim for an initial rating 
higher than 50 percent at any time during the appeal period, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms.  For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

An initial rating higher than 50 percent for posttraumatic 
stress disorder is denied.





REMAND

The Board construes the Veteran's statement in August 2006 as 
expressing disagreement with the rating decision of March 
2006, assigning an effective date of April 13, 2005, for the 
grant of service connection for posttraumatic stress disorder

As the RO has not yet issued a statement of the case, the 
Board is required to remand the claim.  Manlicon v. West, 12 
Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his 
representative a statement of the case 
on the issue of an effective date 
earlier than April 13, 2005, for the 
grant of service connection for 
posttraumatic stress disorder.  The 
Veteran still must file a timely 
substantive appeal following the 
issuance of the statement of the case 
if he wishes to perfect an appeal of 
the effective-date claim. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


